Quillian, Presiding Judge.
Defendant appeals his conviction of two counts alleging the sale of marijuana. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief stating that the only real issue in the case was identity. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the point raised is not meritorious and an independent examination discloses no errors of any substance. Therefore, this court has granted the motion to withdraw and we affirm the conviction. The evidence adduced at trial was sufficient to enable a rational trier of fact to find the defendant’s guilt of the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


Birdsong and Carley, JJ., concur.